Title: New York Ratifying Convention. First Speech of July 17, [17 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 17, 1788]
Ham[ilton] Scarce any new reasons to be offered; they are short—& must have their force it may do good—cannot do evil. While men hope, they never became enraged. Both parties hope to succeed, therefore will not heat.
Things have changed since we came here—therefore decent we should consult our constituents.
Good may come—& no evil can come.
Takes notice of an objectn by gent We are to take no notice of consequences—& compare it to our spirit in 76.
Is this a just comparison or a just state of facts—
Britn 3,000 Miles off. We had no share in the representation. They claimed absolute power over us.
Is this the case now? By no means. A majority of the patriots of America think it sufft. There may be some things in it we would wish Altered—this therefore not paralel. This govt built on all the principles of free govt. Representation etc. Therefore the comparison not just. Difference of Opinion respecting the supposed defect.
Gent look at it only to find out the defects and not to discover its securities—& beauties. Turns on this that gent say the state govts will be destroyed. He says they are necessary, & that they will be preserved.
Supposes that if the adopn takes place as proposed we are out of the Union. Some may think we may then enjoy our impost—&c—but lays it down the Union will not permit us to remain so because their interest & safety will not permit it. It would divide the whole.
We could not subsist without an Alliance with Britain. This not probable. This state of importance. If so Gent will say Congs will do every thing to take us in. Will answer this presently—
